Citation Nr: 0727415	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-16 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for residuals of left hand 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2005 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that declined to reopen the claim of entitlement to 
service connection for residuals of left hand infection.

The veteran was afforded a personal hearing at the RO in 
March 2006, and in June 2007 before the undersigned Veterans 
Law Judge sitting at Detroit, Michigan.  The transcripts are 
of record.

Following the decision below, the appeal is also REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The RO originally denied service connection for a 
residuals of left hand infection in March 1977; the veteran 
did not file a timely appeal and that determination is final.

2.  The RO declined to reopen the claim of service connection 
for residuals of left hand infection on a number of 
occasions; the last final decision was in September 2003.

3.  Evidence received subsequent to the RO's September 2003 
RO decision, when considered by itself or in the context of 
the entire record, raises a reasonable possibility of 
substantiating the claim of service connection for residuals 
left hand infection.

4.  The veteran has residual scarring from surgery on the 
left palm during service.  


CONCLUSIONS OF LAW

1.  The September 2003 RO decision that declined to reopen 
the claim of service connection for residuals of left hand 
infection is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the September 2003 RO 
decision is new and material and the veteran's claim of 
entitlement to service connection for residuals of left hand 
infection is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).

3.  A scar of the left palm was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  In view of the Board's favorable 
decision with respect to the threshold issue of whether new 
and material evidence has been received to reopen the claim 
of service connection for residuals of left hand infection, 
further assistance is unnecessary to aid the appellant in 
substantiating this claim.  The Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating a claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

Factual Background and Legal Analysis

The RO initially denied service connection for residuals of 
left hand infection by rating action dated in March 1977.  
The veteran did not perfect an appeal and this determination 
became final. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1103 (2006).  The RO declined to reopen 
the claim in September 1988, January 1998, June 2002, and 
September 2003.  He most recently attempted to reopen his 
claim for service connection in this regard in June 2004.  
The Board will review all of the evidence submitted since the 
most recent final determination in September 2003 to 
determine whether the appellant's claim for service 
connection should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  Claims that are the 
subject of final decisions can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2006) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2003 RO 
decision declining to reopen the claim of service connection 
for residuals of left hand infection includes service medical 
records that showed that the appellant was treated for an 
abrasion of the left hand in October 1964.  On Report of 
Medical History dated in February 1965 at discharge from 
active duty, it was noted that he had been treated at the 
Fort Polk Army hospital for an infected left hand in 1963.  
The upper extremities were evaluated as normal at that time 
and no pertinent defects were noted.  

A claim for service connection for left hand disability was 
received in November 1974.  On post service VA examination in 
December 1976, no abnormal finding regarding the left hand 
was reported.  The RO denied service connection for residuals 
of left hand injury in March 1977 and the veteran did not 
appeal.  As noted previously, the RO declined to reopen the 
claim for residuals of left hand injury in 1988, 1998, 2002, 
and September 2003.

The evidence received since the RO's September 2003 denial of 
the claim of service connection for residuals of left hand 
injury includes the results of a VA joints examination in 
July 2005.  It was noted that the record was reviewed.  On 
physical examination, the examiner noted a superficial scar 
measuring 1/4 inch in length near the distal part of the palm 
of the left hand.  Following examination, diagnoses included 
residual scar from incision and drainage procedure of the 
left hand, remote.  Subsequently received in April 2006 were 
records from the U.S. Army Hospital at Fort Polk dated in May 
1963 showing that the veteran underwent excision and drainage 
of the web space of the left hand for an abscess diagnosed as 
cellulitis.  The surgical procedure was described as a curved 
incision roughly paralleling the distal palmar crease of the 
left hand between the left index and middle fingers.  These 
service medical records were not available prior to April 
2006.

The Board points out that the evidence now documents surgery 
on the left hand in service which was not evident previously.  
It is also shown that left hand scarring observed on VA 
examination in July 2005 has been attributed to that 
operation in service.  The Board finds that this additional 
information provides a nexus between current left palm 
scarring and a condition in service, and tends to support an 
aspect of the veteran's claim in a manner not previously 
shown.  It raises a reasonable possibility of substantiating 
the claim of service connection for residuals of left hand 
infection and must therefore be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted and that 
the claim of service connection for residuals of left hand 
infection is reopened.

2.  Entitlement to service connection for scar residuals of 
left hand surgery.

As noted above, the veteran was shown to have undergone 
surgery in May 1963 for cellulitis of the left hand.  There 
is competent clinical evidence of record that attributes a 
left hand scar to that operation.  Accordingly, the benefit 
of the doubt is resolved in favor of the veteran by finding 
that a scar of the left palm is of service onset.  It must be 
pointed, however, that the Board does not acknowledge at this 
time that the neurological residuals and functional debility 
the veteran reports experiencing are related to left hand 
surgery in service.  These aspects of the claim are addressed 
in the remand that follows.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for residuals of left hand 
infection.

Service connection for a scar of the left palm is granted.


REMAND

The veteran asserts that he has muscle weakness, spasms, loss 
of motion, numbness, locking pain and generalized weakness of 
the left hand and upper extremity that are attributable to 
surgery in service. 

Review of the appellant's service medical record discloses no 
complaints or findings of left hand infection and surgical 
residuals on discharge examination report in February 1965.  
It is shown, however, that upon the filing of his initial 
claim in 1974, the veteran wrote that he had extreme pain and 
cramping in the left hand to the point that he had to stop 
work and straighten out his fingers until the muscles were 
relaxed again.  Subsequent VA examination in December 1976 
revealed no abnormality of the left hand. 

The record reflects that veteran received an initial 
evaluation for left upper extremity dysfunction in June 2001 
and reported 'freezing up' and numbness in the left upper 
extremity since injury in service.  Following examination and 
nerve conduction studies, the examiner was unable to form 
accurate conclusions of left upper extremity performance 
capacity secondary inconsistencies during evaluation.

VA outpatient records dated in March and April 2004 reflect 
continuing left upper extremity symptomatology.  It was noted 
on those occasions that the veteran had a diagnosis of left 
arm spasm with locking of the left hand from a stab wound 
injury in 1991.  Following VA examination in November 2004, a 
diagnosis of status post left forearm infection with residual 
chronic pain by history was recorded.  The appellant was 
afforded VA joint and peripheral nerve examinations in July 
2005 and the examiners found no neurological pathology.  VA 
outpatient treatment records dated to July 2005 show that the 
appellant continues to seek treatment for reported left upper 
extremity disability.

The Board observes that there are some discrepancies in the 
VA clinical findings over the years regarding the veteran's 
left arm/hand.  The evidence on the whole is vague or is not 
conclusive as to whether or not he has any current neurologic 
and/or orthopedic disorder of the left hand and upper 
extremity attributable to injury in service.  Therefore, a 
current examination by a VA neurologist should be scheduled 
to for a more definitive opinion and to resolve any 
inconsistency.  

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As noted previously, a history of a stab wound to the left 
arm was noted in VA outpatient records dated in March and 
April 2004.  The clinical records surrounding this injury may 
be important to the claim and should be secured.  The veteran 
should therefore be requested to provide a statement 
regarding the circumstances of the stab wound injury in 1991, 
as well as the names and addresses of any physicians who 
treated him at the time.  

The veteran testified on personal hearing in June 2007 that 
he received Social Security disability benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA must obtain Social Security Administration decisions 
and records which may have a bearing on the veteran's claim. 
Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 
4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 
(1993).  Therefore, these records should be requested and 
associated with the claims folder.

The Board observes that the veteran appears to receive 
continuing VA outpatient treatment for left upper extremity 
disability.  The most recent records date through July 8, 
2005.  The Board points out that as VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file. See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, VA outpatient records dating from 
July 9, 2005 should be retrieved and associated with the 
claims folder. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2006), the implementing 
regulations found at 38 C.F.R. 
§ 159 (2006), and any other legal 
precedent are fully complied with 
and satisfied.

2.  VA outpatient clinical records 
dating from July 9, 2005 should be 
requested and associated with the 
claims folder.  

3.  The RO should contact the 
Social Security Administration and 
obtain a copy of the agency 
decision and the medical 
documentation relied upon for the 
award of disability benefits.

4.  The veteran should be requested 
to provide a statement of the 
circumstances of the stab wound 
injury in 1991 as well as the names 
and addresses of any and all 
providers who treated him for such 
trauma.  With proper authorization, 
this clinical data should be 
requested and associated with the 
claims folder.

5.  After an appropriate period of 
time for all available records 
and/or responses from the above 
have been received, the veteran 
should be scheduled for 
examination by a VA neurologist 
who has not seen him previously.  
The claims file and a copy of this 
remand must be made available to 
and be reviewed by the examiner.  
The examiner should indicate if 
the claims folder was reviewed.  
The examination report should 
reflect consideration of the 
veteran's medical history, current 
complaints, and other assertions, 
etc.  Based upon review of the 
evidence and the physical 
examination, the examiner should 
provide opinions as to a) whether 
the veteran has any neurological 
disability of the left hand and 
upper extremity, b) if 
neurological disability is found, 
whether it is at least as likely 
as not that such symptoms are 
related to left hand surgery in 
service, and c) whether it is at 
least as likely as not that such 
symptoms are of post service 
onset, to include stab wound 
injury in 1991.  

The findings and well-rationalized 
opinions to the questions 
presented should be set forth in 
detail and correlated to specific 
diagnoses.

6.  The veteran should be advised 
of the consequences of failure to 
report for examination.

7.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

8.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
claim.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and be afforded an 
opportunity to respond.  
Thereafter, the claims folder 
should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


